           Case 1:21-cv-01873-AT Document 28 Filed 09/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                               9/7/2021
SOUTHERN DISTRICT OF NEW YORK


TRUSTEES OF THE WELFARE, PENSION                        DEFAULT JUDGMENT
AND ANNUITY FUNDS OF LOCAL NO.
ONE, I.A.T.S.E.,

                               Plaintiffs,

                       -against-                        Case No. 1:21-cv-01873 (AT)

BESTEK LIGHTING & STAGING INC.,

                               Defendant.


       This action having been commenced on March 3, 2021 by filing of the Summons and

Complaint, and a copy of the Summons and Complaint having been duly served on Defendant

Bestek Lighting & Staging Inc. (“Bestek”) by service on the Office of the Secretary of State of

New York on March 18, 2021, and Defendant Bestek not having answered the Complaint, the

time for answering the Complaint having expired, and the Clerk of Court having issued a

Certificate of Default as to Defendant Bestek, it is:

       ORDERED, ADJUDGED, AND DECREED that Plaintiffs have judgment in their favor

against Defendant Bestek for unpaid benefit contributions in the principal amount of $29,159.10;

with interest of the prime rate (as published in the Wall Street Journal) plus 2%, to be calculated

from the date each contribution was due until judgment is entered, in the amount of $3,155.09;

liquidated damages on unpaid contributions in the amount of $5,831.82; attorney’s fees incurred

in this action in the amount of $4,246.25; plus costs incurred in this action in the amount of

$493.05; amounting to a total of $42,885.31.




                                                  1
Case 1:21-cv-01873-AT Document 28 Filed 09/07/21 Page 2 of 2
